DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. Claim 10, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 4/14/2022, is hereby withdrawn and claim 10 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-8, 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for producing a security element, comprising b) determining a surface profile of the three-dimensional object, described by a function F(x,y), wherein the function F(x,y) describes the distance between the surface profile and a two-dimensional reference surface spanned by co-ordinate axes x and y at the co- ordinate points x and y; c) determining a first microstructure in such a way that the structure height of the first microstructure is limited to a predetermined value smaller than the maximum distance between the surface profile and the two-dimensional reference surface, and that the first microstructure provides an observer with a first optical perception which corresponds to the surface profile of the three-dimensional object described by the function F(x,y), in combination with the rest of the limitations of the claim.
As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious a security element wherein the function F(x,y) describes the distance between the surface profile and the two-dimensional reference surface at the co-ordinate points x and y, and wherein the first microstructure provides an observer with a first optical perception which corresponds to the surface profile of the three-dimensional object described by the function F(x,y), in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/						/Michael A Lyons/Examiner, Art Unit  2877				Primary Examiner, Art Unit 2877